TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00362-CV


                                Elizabeth Hernandez, Appellant

                                                v.

                                  Leonardo Moya II, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
       NO. C2009-0090B, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellee’s brief was originally due on August 27, 2018. On counsel’s motion,

the time for filing was extended to October 26, 2018. Appellee’s counsel has now filed a second

motion, requesting that the Court extend the time for filing appellee’s brief. We grant in part the

motion for extension of time and order appellee to file a brief no later than December 3, 2018.

No further extension of time will be granted, and failure to comply with this order will result in

the case being submitted to this Court on appellant’s brief alone.

               It is ordered on October 19, 2018.



Before Justices Puryear, Goodwin, and Bourland